Citation Nr: 0303917	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with degenerative changes of the feet, currently rated 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service in the Coast Guard from 
February 1945 to May 1946 and in the Air Force from July 1950 
to September 1953.

This appeal is from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that denied a compensable rating for 
bilateral pes planus with degenerative changes.  A subsequent 
rating decision increased the disability rating to 10 percent 
effective from the date of the claim.  The Board of Veterans' 
Appeals (Board) remanded the case in January 2000, and it is 
again before the Board.


FINDING OF FACT

The veteran has mild bilateral pes planus and degenerative 
changes of the left first metatarsophalangeal joint by x-ray 
and clinical observation, with tenderness over both fifth 
metatarsal bones and of all of the metatarsal phalangeal 
joints and with no swelling, no callus, no tenderness of the 
Achillis tendons and complaints of pain on standing and use 
of the feet due to pes planus without significant 
contribution by degenerative changes to functional impairment 
of the feet.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for bilateral pes planus with degenerative changes are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5276 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  No specific form in necessary to 
prosecute a claim for increased rating.  The RO provided the 
veteran forms to authorize the release of privately held 
information to VA.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board's January 
2000 remand set forth in detail the information and evidence 
necessary to substantiate the veteran's claim.  The remand 
clearly articulated VA's duties and the veteran's 
responsibilities to produce information and evidence.  Copies 
were furnished the veteran and his representative.  The RO 
again notified the veteran of evidence and information 
necessary and of VA's and his respective burdens to produce 
the same in letters of February 2000 and January 2002.  VA 
has discharged its duties under 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained the pertinent VA 
medical records.  The veteran did not respond to either the 
February 2000 or the January 2002 requests for identification 
non-Federal sources of evidence and authorization to obtain 
the same.  Regulation prescribes the veteran's duty to 
provide information necessary to enable VA to assist him.  
38 C.F.R. § 3.159(c)(1)(i) (2002).  VA has no outstanding 
obligation to assist the veteran to obtain existing evidence 
necessary to substantiate his claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA examined the veteran in connection with the 
instant claim October 1995 and in March 2000.  The March 2000 
examiner reported an evaluative opinion in addition to 
diagnoses.  VA has discharged its duty to provide medical 
examination.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There has been no such failure 
in this case.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, which provided the 
veteran the pertinent text of the Act in a supplemental 
statement of the case of April 2002.

II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria for acquired flatfoot (pes planus) are as 
follows:

Flatfoot that is pronounced; marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances is rated 50 percent if 
bilateral and 30 percent if unilateral.

Flatfoot that is severe; objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities is rated 30 percent if 
bilateral and 20 percent if unilateral.

Flatfoot that is moderate; weight-bearing 
line over or medial to great toe, inward 
bowing of the tendo achillis, pain on 
manipulation and use of the feet is rated 
10 percent whether bilateral or 
unilateral.

Flatfoot that is mild; symptoms relieved 
by built-up shoe or arch support is rated 
0 percent.

On VA examination in October 1995, the veteran complained of 
chronic pain in both feet, mostly with weight bearing, pain 
and stiffness in the left big toe, which he attributed to an 
injury in service, and tenderness at the right foot laterally 
about the base of the fifth metatarsal.  Examination revealed 
slight decrease in the arch heights, tenderness in different 
locations, but mostly at the base of the right fifth 
metatarsal and in the left metatarsophalangeal joint area.  
There was some bony hypertrophy.  There was no gross 
abnormality of gait, but he used a cane because of pain.  X-
ray revealed degenerative joint disease changes.  The 
examiner diagnosed slight pes planus and degenerative changes 
bilaterally.

On examination in March 2000, the veteran reported a history 
of pain in his feet since the 1940s, continually for the past 
five years whenever he bears weight on his feet, i.e., except 
when sitting.  He reported he cannot walk more than 50 feet 
because of pain.  He reported that on a scale of zero to 10, 
pain is between nine and 10 almost all of the time, sometimes 
radiating into the ankles as well as involving the soles of 
the feet.  The veteran reported never taking pain medication 
"because he did not believe in pain medication."  He denied 
ever having treatment for foot pain.  He reported flare-ups 
with 15 to 20 minutes of standing or walking, and he denied 
any other precipitating factors.  He reported some stiffness 
and occasional swelling.  He used crutches to walk because of 
back pain, he reported.  He used corrective shoes to protect 
his ankles.  He denied any past foot surgery.  He reported 
his walking limitation and that it mildly restricted his 
daily activities.

Examination revealed flat feet.  There was no swelling or 
callus of either foot.  There was mild tenderness over the 
fifth metatarsal bone and mild tenderness over the second 
through fifth metatarsophalangeal joints of the left foot, 
with moderate tenderness over the left first 
metatarsophalangeal joint.  The right foot had mild 
tenderness over the fifth metatarsal bone and all of the 
metatarsophalangeal joints.  There was mild hammertoe 
deformity of the left fifth toe.  There was no tenderness 
over the arch of either foot.  Flexion of all toes was 
limited to 20 degrees at the DIP and PIP joints with mild 
pain.  No swelling or redness was noted in any joint.  There 
was no tenderness over the tendo Achillis on either side.  
The veteran complained of pain when standing, but less so 
when lying down.  X-rays of both feet showed mild 
degenerative arthritic changes at the left first 
metatarsophalangeal joint and mild pes planus bilaterally.  
There was slight deformity of the left fifth toe on 
anteroposterior view, felt possibly from previous trauma, but 
no acute fractures.  There was bony demineralization.

The examiner diagnosed mild bilateral pes planus with 
degenerative changes, demineralization, and deformity of the 
proximal phalanx of the left fifth toe with hammertoe 
deformity.  The examiner opined that pes planus rather than 
arthritis was more likely than not the major factor in the 
veteran's foot pain syndrome as to both feet.  The doctor 
opined that it would be speculation to further attempt to 
distinguish between symptoms from arthritis and symptoms from 
pes planus.

Historically, a November 1986 Social Security Administration 
Administrative Law Judge decision noted painful feet among 
the veteran's multiple complaints and also that he used a 
cane and had a wheelchair at home.  The medical records 
furnished by SSA show numerous complaints and diagnoses, 
orthopedic and involving other body systems, but without 
mention of pes planus.  Exemplary of this evidence is the 
September 1986 medical assessment of ability to do work-
related activities.

VA Outpatient treatment records from May 1993 to October 1996 
show the veteran sought medical treatment for multiple 
medical complaints including of the cervical spine, prostate, 
eyes, hearing, and his feet.  Significantly, when seen for 
his feet in both podiatry and dermatology clinics between 
August 1995 and October 1996, his complaints and treatment 
were for fungus problems.  The podiatry notes show no 
complaint, treatment, or diagnosis of pes planus.

In hearing testimony of November 1997 the veteran testified 
to pain in his feet.  He stated that he used cork inserts in 
his shoes.

There is no evidence that the veteran suffers any of the 
criteria of a 50 percent rating for pes planus.  No further 
discussion of entitlement to a 50 percent rating for pes 
planus necessary.

Comparing the objective findings on examination to the rating 
criteria, the veteran's pes planus with degenerative changes 
most comports with the criteria for a 10 percent rating, but 
only because of the pain.  There is not inward bearing of the 
tendo Achillis.  There is pain on manipulation and use.

The criteria for a 30 percent rating are not demonstrated, 
except possibly accentuated pain on use.  There is not 
severe, objective evidence of marked deformity.  Two 
examinations have found the deformity mild, both on x-ray 
study and clinically.  There is no swelling.  There are no 
characteristic callosities.

The primary, disputable criterion for rating pes planus in 
this case is whether there is accentuated pain on 
manipulation and use.  Regulation provides for consideration 
of the effect of pain, fatigue, and similar phenomena on the 
function of joints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Consideration of these factors can provide a basis for 
finding entitlement to a higher rating than might otherwise 
obtain were a rating based on a range of motion alone.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as regards 
flatfoot, pain on motion is an explicit criterion and range 
of motion is not; the disability rating is not based on and 
does not vary with range of motion, but with pain.  
Consequently, flatfoot is distinguishable from those 
conditions ratable based on range of motion.  Additionally, 
the veteran reported constant pain on any use.  That is not a 
seasonal or episodic flare-up like Mr. DeLuca's winter-time 
exacerbation of the shoulder, the additional disabling effect 
of which the DeLuca Court held must be considered in rating 
the disability.  8 Vet. App. at 208.

The veteran's feet are rated for underlying traumatic 
arthritis using the criteria of acquired flatfoot.  See 
38 C.F.R. §§ 4.26, 4.71a, Diagnostic Codes 5010, 5276 (2002).  
The elements of pain and related phenomena would be 
applicable in this case if arthritis were the predominant 
element of the disability.  The veteran's case is 
distinguishable from that in which distinguishable 
pathologies produce discrete functional effects, as with 
instability of the knee due to ligamentous defect or injury 
and limitation in range of motion of the knee, as in 
arthritis.  See VAOPGCPREC 23-97.  In this instance, there is 
no discrete function of the foot or separate disability due 
to arthritis that can be separately or additionally rated 
because of painful motion, fatigue with use, or related 
phenomena.  In light of the March 2000 examiner's opinion 
that arthritis makes a minor contribution to the veteran's 
disabling symptoms and that they are indistinguishable from 
those due to pes planus, it would constitute duplicate 
compensation, or pyramiding, to rate the arthritis 
separately.  38 C.F.R. § 4.14 (2002).  The examiner's 
conclusion reveals that there is no separate disability due 
to arthritis that could be separately rated.  Cf. Esteban v. 
Brown, 6 Vet. App. 259 (1994) (facial injury caused three 
discrete and separately ratable disabilities, disfiguring 
scar, tender scar, and interference with mastication).

Thus, the question whether the veteran is entitled to a 30 
percent rating for bilateral pes planus with degenerative 
changes depends on whether his pain is of or nearly 
approximates, 38 C.F.R. § 4.7 (2002), the severity 
characterized as accentuated pain upon use.  The Board finds 
the veteran's report of pain of nine to 10 on a scale of 10 
not credible.  The veteran has access to health care, 
especially for a service-connected disorder.  He has 
demonstrated that he is willing and able to seek medical 
attention for maladies that bother him.  He has sought 
treatment for other orthopedic complaints characterized by 
pain.  The Board finds it incredible in this context that he 
would have continuous pain that he characterizes and nearly 
or absolutely the greatest bearable or imaginable 
(interpreting 10 on the zero to 10 scale to represent the 
unbearable or similarly severe pain) and not seek treatment.  
Consequently, the Board finds that the pain demonstrated on 
examination is the degree of pain he has, and it is pain on 
use (walking or standing; relieved lying down or when non-
weight-bearing) consistent with a 10 percent rating and not 
with a 30 percent rating.  38 U.S.C.A. § 4.71a, Diagnostic 
Code 5010-5276.

The preponderance of the evidence is against a schedular 
rating greater than 10 percent for bilateral pes planus with 
degenerative changes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5276 (2002).


ORDER

A schedular rating greater than 10 percent for bilateral pes 
planus with degenerative changes is denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

